Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary.
There was an order entered allowing thirty days in which to file *Page 59 
statement of facts and bills of exception. The bills of exception were not filed within the time allowed; in fact, they were not approved until the 24th day of October and filed November 24th. The court adjourned on the 25th of August. The bills, therefore, can not be considered. The Assistant Attorney General moves to strike out the statement of facts because not filed within any time permitted by law. As before stated, court adjourned on the 25th of August, and the statement of facts was not filed until the 24th day of November, being ninety-one days after court adjourned. We are of opinion under the decisions the Assistant Attorney General's point is well taken and should be sustained. Without the bills and statement of facts the questions presented for revision will not be decided.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 13, 1918.